UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) PQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:July 31, 2011 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 000-49870 Big Cat Energy Corporation (Exact name of small business issuer as specified in its charter) Nevada 61-1500382 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 121 W. Merino St. PO Box 500 Upton, WY 82730 (Address of principal executive offices) (307) 468-9369 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes PNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer PSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No P State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 67,590,403 shares of common stock, $.0001 par value as of September 14, 2011 1 BIG CAT ENERGY CORPORATION INDEX Page PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Condensed Balance Sheets as of July 31, 2011 (Unaudited) and April 30, 2011 3 Condensed Statements of Operations for the three months ended July 31, 2011 and 2010, and for the cumulative period from June 19, 1997 (inception) through July 31, 2011 (Unaudited) 4 Condensed Statements of Cash Flows for the three months ended July 31, 2011 and 2010, and for the cumulative period from June 19, 1997 (inception) through July 31, 2011 (Unaudited) 5 Condensed Statement of Shareholders’ Equity for the three months ended July 31, 2011 and the cumulative period from June 19, 1997 (inception) through July 31, 2011 (Unaudited) 6 Notes to Unaudited Condensed Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 4T. CONTROLS AND PROCEDURES 18 PART II. OTHER INFORMATION 20 ITEM 1. Legal Proceedings 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 ITEM 3. Default Upon Senior Securities 20 ITEM 4. Submission of Matters to a Vote of Security Holders 20 ITEM 5. Other Information 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 2 PART I. ITEM 1. FINANCIAL STATEMENTS. BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Balance Sheets July 31, 2011 April 30, 2011 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-trade Inventory Marketable securities, available for sale Prepaid expenses and other current assets Total current assets Furniture and Equipment, at cost Equipment leased Furniture and equipment, net of accumulated depreciation Total Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Deferred salaries Deferred revenue Total current liabilities Stockholders’ Equity: Common stock - $.0001 par value; 100,000,000 shares authorized; 67,590,403 shares issued and outstanding Additional paid-in capital Accumulated other comprehensive income (loss) (Deficit) incurred during the development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to condensed financial statements. 3 BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended July 31, June 19, 1997 (Inception) Through July 31, Revenues Sales $ $ $ Lease revenue Other Cost of ARID tools sold Gross margin Costs and expenses: Personnel costs Professional fees Research and development Selling expense Depreciation and amortization Other general and administrative expenses Operating Loss ) ) ) Other Income (Expense) Interest income 1 (Loss) on sale of marketable securities ) ) Valuation (loss) on marketable securities ) ) Litigation proceeds (Loss) on valuation from private placement ) ) ) Loss before discontinued operations ) ) ) Discontinued operations ) Net loss $ ) $ ) $ ) Net loss per share $ ) $ ) Weighted average number of common shares outstanding-basic and diluted See accompanying notes to condensed financial statements. 4 BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Three Months Ended July 31, June 19, 1997 (Inception) Through July 31, Cash Flows From Operating Activities: Net Loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depletion, depreciation and amortization Stock based compensation Stock in lieu of payment Contributed services and other Cash flow from discontinued operations Valuation loss on marketable securities Loss on sale of marketable securities Sale of leased equipment Inventory write off Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid and other ) ) Payables and accrued liabilities Deferred revenue ) ) Deferred salaries Net cash provided by (used in) operating activities ) ) ) Cash flows from investing activities: Purchase of unproven oil and gas properties ) Purchase of inventory ) Purchase of equipment ) Proceeds from sale of marketable securities Other assets ) ) ) Cash used in discontinued operations ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from related party advances Repayment of related party advances ) Proceeds from the sale of common stock Payments for offering costs ) Cash flow provided by discontinued operations Net cash provided by financing activities Net Increase (Decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ $ Noncash investing and financing transactions: Forgiveness of debt by related party, accounted for ascapital contributed $ $ $ Stock issued to related party for ARIDtechnology $ $ $ Spin off of Sterling Oil & Gas $ $ $ Change other comprehensive income (loss) $ ) $ $ See accompanying notes to condensed financial statements. 5 BIG CAT ENERGY CORPORATION (A Development Stage Company) Condensed Statements of Changes in Stockholders’ Equity For the Three Months ended July 31, 2011and the Cumulative Period from June 19, 1997(Inception) Through July 31, 2011 (Unaudited) Common Stock Additional Paid-in Capital (Deficit) Incurred During Development Stage accumulated Other Compre-hensive Total Shares Par value $.0001 Income Balance, at Inception (June 19, 1997) Stock issued for services upon inception at June 19, 1997 issued at par $
